Citation Nr: 0726257	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for right 
sterno-clavicular joint injury residual (dominant), currently 
rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for left 
sterno-clavicular joint injury residual, currently rating as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1974.  This case comes to the Board of Veterans' Appeals from 
a July 2005 rating decision.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
severe pain and limitation of motion of the dominant arm to 
not more than the midway point between the shoulder and the 
side of the body, to include functional impairment due to 
increased loss of motion on repetitive movement and pain.

2.  The veteran's left shoulder disability is manifested by 
severe pain and limitation of motion of the non-dominant arm 
to not more than the midway point between the shoulder and 
the side of the body, to include functional impairment due to 
increase loss of motion on repetitive movement and pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a right sterno-clavicular disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a Diagnostic 
Codes 5003, 5010, 5201 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for a left sterno-clavicular disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a Diagnostic 
Codes 5003, 5010, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
issued an complete notification letter in April 2005, prior 
to the RO's initial adjudication of the claim later that same 
month, thereby fully complying with the duty to notify the 
veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded the veteran two 
VA examinations regarding the status of his shoulder 
disability.  There does not appear to be any other evidence, 
VA or private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims at this time.

II.  Claims for Increased Disability Ratings

The veteran filed his claims for an increased disability 
rating for service-connected right and left sterno-clavicular 
joint injury residuals in April 2005.  In 1998, the veteran 
initially received compensable evaluations for both 
disabilities.  Where, as here, initial entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's shoulder disabilities are currently rated as 30 
percent disabling for the right shoulder and 20 percent 
disabling for the left shoulder under Diagnostic Code 5010 
for traumatic arthritis.  This diagnostic code allows for the 
rating for traumatic arthritis to follow that allowed for 
degenerative arthritis as described at Diagnostic Code 5003.  
38 C.F.R. § 4.71a Diagnostic Code 5010.  Diagnostic Code 5003 
allows or rating of a disability in terms of limitation of 
motion as described under the appropriate diagnostic code for 
that part of the body and, in this case, that would be 
Diagnostic Code 5201 for limitation of motion of the arm.  
38 C.F.R. § 4.71a Diagnostic Code 5003.  Diagnostic Code 5201 
allows for a 20 percent disability rating where either arm is 
limited in motion to shoulder level and where the minor arm 
is limited in motion to midway between the side and shoulder 
level.  A 30 percent disability rating is warranted under 
this diagnostic code where the major arm is limited in motion 
to midway between the side and shoulder level and where the 
minor arm is limited in motion to 25 degrees from the side.  
A 40 percent disability rating, the highest disability rating 
under this diagnostic code, is warranted where the major arm 
is limited in motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a Diagnostic Code 5201.

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment. 38 C.F.R. § 4.10 (2003).  Ratings based 
on limitation of motion do not subsume the various rating 
factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, 
more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2003).

It should be noted that the veteran is right hand dominant.  
The medical evidence for the appeals period includes two VA 
examinations, private medical records, and VA treatment 
records.

The veteran underwent the first VA examination during the 
appeal period in March 2005 at which time the veteran 
complained of constant throbbing pain in both shoulders.  The 
veteran stated that repetition worsened the pain and was 
noted to have weakness bilaterally.  Forward flexion was 
measured from 0 to 90 degrees with pain and abduction was 
measured from 0 to 90 degrees with pain.  External rotation 
was measured from 0 to 90 degrees with severe pain and 
internal rotation was measured from 0 to 90 degrees with 
severe pain.  Passive range of motion was from 0 to 160 
degrees with complaints of severe pain.  It is unclear if 
these range of motion measurements are for one, and if so 
which one, or both shoulders.

A July 2005 private examination indicated range of motion for 
the right shoulder to be flexion of 0 to 105 degrees, 
abduction of 0 to 94 degrees, internal rotation of 0 to 22 
degrees, and external rotation of 0 to 70 degrees.  Left 
shoulder range of motion was measured to be flexion of 0 to 
80 degrees, abduction of 0 to 94 degrees, internal rotation 
of 0 to 22 degrees, and external rotation of 0 to 70 degrees.

An April 2006 letter from a private physician indicates that 
the veteran was unable to move his right shoulder beyond 30 
degrees of abduction as based on a January 2006 x-ray.

The veteran's VA treatment records indicate ongoing treatment 
for pain related to his shoulder disabilities; however, 
contain no measurements of range of motion of the shoulders.

The veteran underwent a second VA examination in March 2007.  
The veteran's range of motion was measured to be bilateral 
forward flexion of the shoulders from 0 to 150 degrees with 
pain, bilateral abduction of the shoulders from 0 to 130 
degrees with pain, right external rotation from 0 to 55 
degrees, left external rotation from 0 to 50 degrees, left 
internal rotation from 0 to 30 degrees and left internal 
rotation from 0 to 50 degrees.  In addition, the examiner 
stated that the veteran's range of motion was more limited on 
repetitive use due to pain.  The examiner stated "repetitive 
movement of the right shoulder causes additional loss of 
range of motion of 60 degrees of forward flexion and 10 
degrees of abduction" and "repetitive movement of the left 
shoulder causes additional loss of range of motion of 30 
degrees of forward flexion and 10 degrees of abduction."  

The medical evidence indicates that the veteran's right 
shoulder disability limits his range of motion; however, does 
not indicate limitation of motion such as to warrant a 
disability rating in excess of 30 percent.  The veteran's 
most restrictive forward flexion measurement, to include 
after repetitive movement and taking into consideration 
painful motion, restricts his movement to 80 degrees from the 
side of his body, just ten degrees shy of shoulder level.  
This measurement does not restrict his movement to the midway 
mark between shoulder level and the side of the body nor does 
it restrict his movement to a mere 25 degrees from the side 
of the body, and as a result, does not meet the criteria for 
a disability rating in excess of 30 percent.  While a single 
private medical opinion states that the veteran's motion is 
more severely restricted, the overwhelming majority of the 
data, including the three measurements of range of motion, 
indicate limitation of motion not as severe as to warrant a 
rating in excess of 30 percent.  The clear preponderance of 
the evidence as discussed above weighs in favor of a denial 
of the veteran's claim.  Accordingly, there is no reasonable 
doubt that could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.

The medical evidence indicates that the veteran's left 
shoulder disability limits his range of motion; however, does 
not indicate limitation of motion such as to warrant a 
disability rating in excess of 20 percent.  The veteran's 
forward flexion as measured in his most recent VA examination 
in March 2007, to include after repetitive movement and 
taking into consideration painful motion, restricts his 
movement to 120 degrees from the side of his body, just over 
shoulder level.  The veteran's March 2005 VA examination 
indicates a measurement of forward flexion restricting 
movement to shoulder level.  This measurement does not 
restrict his movement to the midway mark between shoulder 
level and the side of the body nor does it restrict his 
movement to a mere 25 degrees from the side of the body, and 
as a result, does not meet the criteria for a disability 
rating in excess of 20 percent.  While a single private 
medical opinion states that the veteran's motion is more 
severely restricted, the overwhelming majority of the data, 
including the three measurements of range of motion, indicate 
limitation of motion not as severe as to warrant a rating in 
excess of 20 percent.  The clear preponderance of the 
evidence as discussed above weighs in favor of a denial of 
the veteran's claim.  Accordingly, there is no reasonable 
doubt that could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.

The veteran also testified at a May 2007 Travel Board hearing 
before the undersigned judge that although he had to change 
jobs due to his disabilities, he remains employed at the same 
salary.  The veteran also testified that his shoulder 
disabilities impair his ability to function on a daily basis 
specifically making it difficult to dress himself and to 
brush his teeth.

As there is no competent evidence that the veteran's 
bilateral shoulder disabilities cause "marked" interference 
with employment or frequent hospitalizations or otherwise 
produce unrecognized impairment extraschedular consideration 
is not implicated.  38 C.F.R. § 3.321(b)(1).  Indeed, the 
schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran working or 
seeking work.  An extraschedular rating is not warranted.


ORDER

Entitlement to an increased disability rating for right 
sterno-clavicular joint injury residual (dominant), currently 
rated as 30 percent disabling, is denied.

Entitlement to an increased disability rating for left 
sterno-clavicular joint injury residual, currently rating as 
20 percent disabling, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


